UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-64879 MS Structured Asset Corp. (Exact Name of Registrant as Specified in its Charter) 1585 Broadway, New York, New York, 10036 (212) 761-4000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) SATURNSVerizon Global Funding Debenture Backed Series 2002-9 7.50% Callabale Units SATURNS CSFB USA Debenture Backed Series 2002-107.00% Callabale Units (Title of each class of securities covered by this Form) SATURNS Cummins Engine Company Debenture Backed Series 2001-4 9.25% Callable Units SATURNS Bank of America Debenture Backed Series 2001-6 7.25% Callable Units SATURNS DPL Capital Security Backed Series 2002-3 Class A Callable Units SATURNS DPL Capital Security Backed Series 2002-4 Class A Callable Units SATURNS DPL Capital Security Backed Series 2002-7 Class A Callable Units SATURNS AIG Capital Security Backed Series 2002-11 Class A Callable Units SATURNS GE Global Debenture Backed Series 2002-14 Callable Units SATURNS Goodrich Corp. Debenture Backed Series 2002-15 Callable Units SATURNS Sprint Capital Debenture Backed Series 2003-2 Callable Units SATURNS Aon Capital Security Backed Series 2003-3 Class A Callable Units SATURNS Dow Chemical Company Debenture Backed Series 2003-4 Callable Units SATURNS Ford Motor Company Debenture Backed Series 2003-5 Callable Units SATURNS Goldman Sachs Group Debenture Backed Series 2003-6 Callable Units SATURNS The May Department Stores Company Debenture Backed Series 2003-7 Callable Units SATURNS The Hertz Corporation Debenture Backed Series 2003-8 Callable Units SATURNS Altria Group Inc. Debenture Backed Series 2003-9 Callable Units SATURNS Goldman Sachs Group, Inc. Debenture Backed Series 2003-11 Callable Units SATURNS DaimlerChrysler North America Holding Corp. Debenture Backed Series 2003-12 Callable Units SATURNS CSFB USA Debenture Backed Series 2003-13 Callable Units SATURNS The Hertz Corporation Debenture Backed Series 2003-15 Class A Callable Units SATURNS Altria Group Inc. Debenture Backed Series 2003-16 Class A Callable Units SATURNS Altria Group Inc. Debenture Backed Series 2003-16 Class B Interest Only Amortizing Callable Units SATURNS CBT Series 2003-1 Units SATURNS Verizon Global Funding Corp. Debenture Backed Series 2004-1 Class A Callable Units SATURNS Verizon Global Funding Corp. Debenture Backed Series 2004-1 Class B Interest Only Amortizing Callable Units SATURNS Goldman Sachs Group, Inc. Debenture Backed Series 2004-2 Class A Callable Units SATURNS Goldman Capital I Capital Security Backed Series 2004-4 Class A Callable Units SATURNS Goldman Sachs Capital I Capital Security Backed Series 2004-6 Class A Callable Units SATURNS Goldman Sachs Capital I Capital Security Backed Series 2005-1 Class A Callable Units SATURNS Aon Capital Security Backed Series 2005-2 Class A Callable Units SATURNS Limited Brands Debenture Backed Series 2005-3 Callable Units TILES JPMorgan Chase Capital XVII Capital Security Backed Series 2005-1 Treasury Index Linked Trust Units TILES Goldman Sachs Capital I Backed Series 2006-1 Treasury Index Linked Trust Units SATURNS Tribune Company Backed Series 2006-1 Class A Callable Units SATURNS Cummins Engine Company Backed Series 2006-2 Callable Units SATURNS J. C. Penney Company, Inc. Debenture Backed Series 2007-1 Class A Callable Units (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) x Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6o Approximate number of holders of record as of the certification or notice date:0 Pursuant to the requirements of the Securities Exchange Act of 1934, Structured Asset Securities Corporation,has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 30, 2008 /s/ Barbara L. Marik Name: Barbara L. Marik Title: Senior Vice President
